UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2013 Date of reporting period:	August 31, 2013 Item 1. Schedule of Investments: Putnam Global Dividend Fund The fund's portfolio 8/31/13 (Unaudited) COMMON STOCKS (93.9%) (a) Shares Value Aerospace and defense (2.3%) BAE Systems PLC (United Kingdom) 6,026 $40,632 General Dynamics Corp. 917 76,340 Northrop Grumman Corp. 655 60,437 Air freight and logistics (0.5%) bpost SA (Belgium) (NON) 1,796 34,964 Airlines (1.2%) ANA Holdings, Inc. (Japan) 11,000 22,313 Japan Airlines Co., Ltd. (Japan) (UR) 1,300 68,650 Automobiles (1.2%) Daimler AG (Registered Shares) (Germany) 1,333 91,471 Beverages (0.8%) Dr. Pepper Snapple Group, Inc. 1,442 64,544 Capital markets (3.1%) Ashmore Group PLC (United Kingdom) 16,715 86,439 Blackstone Group LP (The) 3,729 81,441 KKR & Co. LP 3,835 73,287 Chemicals (2.1%) BASF SE (Germany) 624 54,538 Dow Chemical Co. (The) 1,413 52,846 Tronox, Ltd. Class A 2,500 53,400 Commercial banks (3.6%) Australia & New Zealand Banking Group, Ltd. (Australia) 4,173 109,527 Bank of Nova Scotia (Canada) 1,053 58,483 Commonwealth Bank of Australia (Australia) 852 54,900 HSBC Holdings PLC (United Kingdom) 5,481 57,419 Commercial services and supplies (0.6%) Pitney Bowes, Inc. 2,611 42,612 Communications equipment (0.6%) Cisco Systems, Inc. 2,100 48,951 Computers and peripherals (2.0%) Apple, Inc. 126 61,368 ASUSTeK Computer, Inc. (Taiwan) 6,000 47,572 Hewlett-Packard Co. 2,009 44,881 Construction and engineering (0.9%) ACS Actividades de Construccion y Servicios SA (Spain) 2,467 69,465 Containers and packaging (0.5%) MeadWestvaco Corp. 1,096 39,292 Diversified financial services (2.8%) BM&F Bovespa SA (Brazil) 5,700 27,927 CME Group, Inc. 794 56,461 JPMorgan Chase & Co. 2,660 134,410 Diversified telecommunication services (7.9%) BCE, Inc. (Canada) 872 35,756 Bezeq The Israeli Telecommunication Corp., Ltd. (Israel) 37,794 61,602 CenturyLink, Inc. 1,779 58,920 TDC A/S (Denmark) 11,518 94,054 Telstra Corp., Ltd. (Australia) 15,748 68,486 Verizon Communications, Inc. 2,104 99,688 Vivendi (France) 4,236 85,909 Ziggo NV (Netherlands) 2,642 104,771 Electric utilities (3.1%) Duke Energy Corp. 357 23,419 Energias de Portugal (EDP) SA (Portugal) 19,282 68,144 FirstEnergy Corp. 2,099 78,650 SSE PLC (United Kingdom) 2,758 66,804 Electronic equipment, instruments, and components (0.7%) Hoya Corp. (Japan) 2,500 53,092 Energy equipment and services (1.3%) Petrofac, Ltd. (United Kingdom) 1,991 42,734 Seadrill, Ltd. (Norway) 1,235 56,989 Food and staples retail (1.1%) Wesfarmers, Ltd. (Australia) 1,597 57,522 WM Morrison Supermarkets PLC (United Kingdom) 6,013 27,042 Food products (2.8%) Kraft Foods Group, Inc. 942 48,767 Nestle SA (Switzerland) 2,529 165,936 Pinnacle Foods, Inc. 144 3,902 Gas utilities (0.6%) Tokyo Gas Co., Ltd. (Japan) 9,000 46,519 Health-care equipment and supplies (0.6%) Baxter International, Inc. 635 44,171 Hotels, restaurants, and leisure (1.8%) McDonald's Corp. 477 45,010 OPAP SA (Greece) 9,111 90,312 Household durables (1.4%) Nexity (France) 1,273 46,873 Persimmon PLC (United Kingdom) 3,515 59,865 Independent power producers and energy traders (0.7%) Electric Power Development Co., Ltd. (Japan) 1,800 55,356 Industrial conglomerates (1.5%) General Electric Co. 1,882 43,549 Siemens AG (Germany) 699 73,990 Insurance (4.5%) Admiral Group PLC (United Kingdom) 3,025 59,114 Allianz SE (Germany) 620 88,825 SCOR SE (France) 2,040 63,832 Zurich Insurance Group AG (Switzerland) 543 135,159 Leisure equipment and products (0.5%) Hasbro, Inc. 791 36,054 Media (2.4%) Asian Pay Television Trust (Units) (Taiwan) (NON) 81,681 53,320 Comcast Corp. Class A 1,514 63,724 RTL Group SA (Belgium) 665 64,116 Metals and mining (1.4%) BHP Billiton PLC (United Kingdom) 1,937 56,373 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 1,807 54,608 Multi-utilities (2.0%) Ameren Corp. 1,995 67,451 Centrica PLC (United Kingdom) 14,261 85,285 Multiline retail (1.3%) Macy's, Inc. 1,289 57,270 Myer Holdings, Ltd. (Australia) 17,064 41,482 Office electronics (1.1%) Canon, Inc. (Japan) 1,900 56,932 Neopost SA (France) 441 30,891 Oil, gas, and consumable fuels (8.0%) Chevron Corp. 825 99,355 Energy Transfer Equity L.P. 1,200 77,196 ENI SpA (Italy) 4,452 101,675 HollyFrontier Corp. 914 40,655 Origin Energy, Ltd. (Australia) 4,919 57,750 Royal Dutch Shell PLC Class A (United Kingdom) 7,316 236,673 Pharmaceuticals (11.3%) AbbVie, Inc. 865 36,858 Astellas Pharma, Inc. (Japan) 600 30,544 AstraZeneca PLC (United Kingdom) 1,435 70,673 Eli Lilly & Co. 2,088 107,323 GlaxoSmithKline PLC (United Kingdom) 5,418 138,161 Johnson & Johnson 932 80,534 Merck & Co., Inc. 1,429 67,577 Pfizer, Inc. 3,277 92,444 Sanofi (France) 1,239 119,032 Takeda Pharmaceutical Co., Ltd. (Japan) 1,200 54,353 Warner Chilcott PLC Class A 2,000 42,900 Zoetis, Inc. 1,070 31,191 Real estate investment trusts (REITs) (2.1%) American Tower Corp. Class A 627 43,570 CYS Investments, Inc. 5,200 39,936 Equity Residential Trust 865 44,885 Healthcare Trust of America, Inc. Class A 2,081 21,434 MFA Financial, Inc. 1,400 10,080 Semiconductors and semiconductor equipment (2.4%) Intel Corp. 3,508 77,106 Maxim Integrated Products, Inc. 2,300 64,044 Texas Instruments, Inc. 1,159 44,274 Software (1.5%) Fidessa Group PLC (United Kingdom) 2,090 69,053 Microsoft Corp. 1,388 46,359 Tobacco (4.4%) Altria Group, Inc. 3,944 133,623 British American Tobacco (BAT) PLC (United Kingdom) 2,336 117,834 Philip Morris International, Inc. 1,068 89,114 Trading companies and distributors (1.4%) Mitsubishi Corp. (Japan) 2,600 48,513 Rexel SA (France) 2,615 60,136 Transportation infrastructure (1.1%) Sydney Airport (Australia) 25,445 85,370 Wireless telecommunication services (2.8%) NTT DoCoMo, Inc. (Japan) 37 59,126 Vodafone Group PLC (United Kingdom) 49,467 158,107 Total common stocks (cost $7,180,130) SHORT-TERM INVESTMENTS (8.4%) (a) Shares Value Putnam Short Term Investment Fund 0.07% (AFF) 649,277 $649,277 Total short-term investments (cost $649,277) TOTAL INVESTMENTS Total investments (cost $7,829,407) (b) FORWARD CURRENCY CONTRACTS at 8/31/13 (aggregate face value $2,898,974) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Sell 9/18/13 $229,486 $227,003 $(2,483) Danish Krone Sell 9/18/13 49,898 49,406 (492) Euro Sell 9/18/13 205,526 203,616 (1,910) Swedish Krona Buy 9/18/13 105,243 106,132 (889) Swedish Krona Sell 9/18/13 105,243 108,145 2,902 Citibank, N.A. Australian Dollar Sell 10/18/13 18,459 19,085 626 British Pound Buy 9/18/13 22,313 22,109 204 Euro Buy 9/18/13 27,095 26,839 256 Euro Sell 9/18/13 27,095 27,169 74 Japanese Yen Buy 11/20/13 21,138 21,030 108 Credit Suisse International Australian Dollar Sell 10/18/13 65,495 67,714 2,219 British Pound Sell 9/18/13 85,534 85,509 (25) Canadian Dollar Buy 10/18/13 22,002 22,043 (41) Canadian Dollar Sell 10/18/13 22,002 22,502 500 Euro Sell 9/18/13 58,023 57,446 (577) Japanese Yen Buy 11/20/13 25,040 25,176 (136) Swedish Krona Sell 9/18/13 3,062 2,975 (87) Swiss Franc Sell 9/18/13 25,904 25,505 (399) Deutsche Bank AG Euro Buy 9/18/13 94,899 93,782 1,117 Euro Sell 9/18/13 94,899 95,634 735 HSBC Bank USA, National Association Canadian Dollar Buy 10/18/13 178,196 178,558 (362) Euro Sell 9/18/13 69,390 68,344 (1,046) Hong Kong Dollar Buy 11/20/13 90,898 90,896 2 JPMorgan Chase Bank N.A. Australian Dollar Sell 10/18/13 141,461 146,241 4,780 British Pound Sell 9/18/13 64,461 62,791 (1,670) Canadian Dollar Buy 10/18/13 40,590 40,387 203 Singapore Dollar Buy 11/20/13 50,647 50,614 33 Swedish Krona Buy 9/18/13 105,243 108,158 (2,915) Royal Bank of Scotland PLC (The) Australian Dollar Sell 10/18/13 57,152 58,508 1,356 State Street Bank and Trust Co. British Pound Sell 9/18/13 239,248 236,531 (2,717) Canadian Dollar Buy 10/18/13 54,056 55,282 (1,226) Canadian Dollar Sell 10/18/13 54,056 54,151 95 Euro Sell 9/18/13 25,509 25,166 (343) Israeli Shekel Sell 10/18/13 47,142 47,564 422 Japanese Yen Buy 11/20/13 154,348 151,472 2,876 Norwegian Krone Sell 9/18/13 16,381 17,178 797 WestPac Banking Corp. British Pound Sell 9/18/13 81,815 80,807 (1,008) Euro Buy 9/18/13 42,030 41,917 113 Euro Sell 9/18/13 42,030 41,639 (391) Japanese Yen Buy 11/20/13 34,353 33,950 403 Total Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from March 18, 2013 (commencement of operations) through August 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $7,705,264. (b) The aggregate identified cost on a tax basis is $7,829,407, resulting in gross unrealized appreciation and depreciation of $305,420 and $251,254, respectively, or net unrealized appreciation of $54,166. (NON) Non-income-producing security. (UR) At the reporting period end, 300 shares owned by the fund were not formally entered on the company's shareholder register, due to local restrictions on foreign ownership. While the fund has full title to these unregistered shares, these shares do not carry voting rights and, until 2014, are not eligible for receipt of dividends. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Short Term Investment Fund * $— $6,780,881 $6,131,604 $132 $649,277 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. At the close of the reporting period, the fund maintained liquid assets totaling $5,584 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 44.4% United Kingdom 17.4 Japan 6.3 Australia 6.0 France 5.2 Germany 3.9 Switzerland 3.8 Netherlands 1.3 Italy 1.3 Taiwan 1.3 Belgium 1.3 Canada 1.2 Denmark 1.2 Greece 1.1 Spain 0.9 Portugal 0.9 Israel 0.8 Norway 0.7 Indonesia 0.7 Brazil 0.3 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $5,257 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Consumer discretionary $554,695 $94,802 $— Consumer staples 650,762 57,522 — Energy 655,277 57,750 — Financials 1,082,702 164,427 — Health care 830,864 84,897 — Industrials 502,125 224,846 — Information technology 543,859 100,664 — Materials 311,057 — — Telecommunication services 698,807 127,612 — Utilities 389,753 101,875 — Total common stocks — Short-term investments 649,277 — — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $1,104 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $19,821 $18,717 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Forward currency contracts (contract amount) $2,600,000 The following table summarizes any derivatives, repurchase agreements, reverse repurchase agreements, securities lending and borrowing transactions, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. Bank of America N.A. Citibank, N.A. Credit Suisse International Deutsche Bank AG HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. WestPac Banking Corp. Total Assets: Forward currency contracts# $ $
